Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 18 is amended. Claims 1-17 and 23 are cancelled. Claim 24 is newly added. Currently claims 18-22 and 24 are under review.

Response to Arguments
The Applicant’s arguments with respect to Claims 18-22 and 23 have been fully considered and are persuasive. 

Allowable Subject Matter
Claims 18-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches a rollable display apparatus including a display panel, a first roller configured to roll-up the display panel around an entire circumference of the first roller; a second roller; and a third roller, wherein a rotation axis of the second roller is configured to move between a first position and a second position, wherein the second roller is in contact with the display panel when the rotation axis of the second roller is in the first position, and wherein the second roller is not in contact with the display panel when the rotation axis of the second roller is in the second position, wherein a rotation axis of the third roller is configured to be fixed, and wherein the first roller, the second roller, and the third roller are disposed in order without an intermediate roller disposed between the first roller and the second roller, including all the base limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621